DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species AREG and HSD3B as the genes in the reply filed on 07/19/2022 is acknowledged. Claims 14-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.
Claims 1-13 and 17-19 are under examination.

Claim Interpretation
Since both claims 1 and 17 recite the active step of “harvesting a cumulus cell mass” immediately preceding the step of “determining an mRNA expression for a gene” from the cumulus cell mass, the “determining” step in this context is interpreted as performing some type of assay on the cumulus cell mass(es), and not merely reading the result off a clipboard.
Claim 1 recites harvesting a cumulus cell mass from either the corresponding oocyte or embryo (an oocyte that has been fertilized). Claim 5, which recites “fertilizing the selected oocyte” properly limits claim 1 since claim 1 recites an oocyte in the alternative.
Specification
The disclosure is objected to because of the following informalities.  
(i) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 16, paragraph [0051]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
(ii) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEASURING AREG AND HSD3B1 MRNA TO IDENTIFY VIABLE OOCYTES.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities.
The first time the gene acronyms appear in the claims, the full name of the gene should be spelled out followed by acronym in parentheses. Once the acronym has been defined, it is fine to use it thereafter, for instance in claims 9-13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Independent claims 1 and 17 recite selecting the oocyte(s) for fertilization “based at least in part on” a comparison. The inclusion of “at least in part” in the phrase indicates there may be other unnamed factors or steps undertaken in the selection method. This renders the claim indefinite because the skilled artisan, who is unaware of the other steps that must be carried out as part of the entire method of selection, would not be apprised if he or she were infringing upon the claim. For instance, the skilled artisan who discovers a new method that builds upon the methods set forth in the claim, but includes additional steps, would be unaware of whether he or she is infringing upon the claim. This issue is also present in claim 7.
(ii) Claims 8 and 9 recite the acronym “HSD3B”, which is defined at p. 6 of the specification as HSD3B1 or “hydroxy-delta-5-steroid dehydrogenase, 3 beta- and steroid delta-isomerase 1”. See the MeSH Database hit for HSD3B1, downloaded on 08/24/2022 from https://www.ncbi.nlm.nih.gov/mesh/. However, HSD3B also encompasses the distinct protein 3 beta-hydroxysteroid dehydrogenase type II (see MeSH Database hit for HSD3B2, downloaded from https://www.ncbi.nlm.nih.gov/mesh/ on 08/24/2022. Therefore, the recitation of HSD3B is indefinite because it encompasses two distinct proteins. This is further complicated by claims 12 and 13, which recite both HSD3B1 and HSD3B in the body of each of the claims. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
	Claims 2-13, 18 and 19 are also rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a method for performing oocyte selection or selecting an oocyte for fertilization (claims 1 and 17, respectively) comprising “determining an mRNA expression for a gene from each cumulus cell mass”. Claim 2 recites the quantitative expression of the gene is determined using “a technique” and claim 3 recites how the mRNA is categorized (i.e., analyzed). Claim 1 and its dependents are drawn to a method in which the “comparing” step are intra-patient, namely by comparing values obtained from the same patient. Claim 17 and its dependents are drawn to a method in which the “comparing” step is made with a “population value” (inter-patient). Claim 4 stipulates that at least two oocytes are obtained from a donor; claim 7 recites the further step of running genetic testing on the oocyte selected by the method of claim 1 and claims 8 and 9 list in a Markush group of the genes that can be measured in the method of claim 1. Claims 10 and 12 indicate that the oocyte is selected based on a lower mRNA expression of amphiregulin (AREG) and 3 beta-and-steroid delta-isomerase (HSD3B), respectively and claim 13 combines the selection steps based on AREG and HSD3B. Finally, claims 11 and 18 provide greater detail about the analysis steps. Thus, the claims are drawn to a process (see Step 1 of the Revised Guidelines).
The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A of the Revised Guidelines). Regarding the independent claims, claim 1 recites the mental process of selection based “at least in part” by comparing mRNA expression levels of an unrecited gene and claim 17 recites the mental process of selection based “at least in part” by comparing to the population value. Thus, implicit in both selection methods is a comparison step, which is an abstract idea. Claim 3 recites the step of “categorizing the mRNA expression…based on a statistic…including one or more from the group comprising: a minimum, a maximum, a percentile, a mean, a median, a mode, and a probability”, and therefore encompasses using mathematical algorithm, which is a mental process. Claims 10-13 set forth the “comparison” steps in greater detail, and therefore also recite mental processes. Claim 18 recites “determining a normalized mRNA expression using an mRNA expression for a secondary gene”, which in this context encompasses either an active assay step or reading a result and performing a statistical calculation. In summary, the judicial exceptions are the steps of comparing gene expression levels in order to select (an) oocyte(s) and performing mathematical calculations to aid in comparison and selection.
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. As noted above, the step of “determining an mRNA expression for a gene” from the cumulus cell mass of claims 1 and 17 is interpreted as performing some type of assay on the cumulus cell mass(es). Claim 2 recites that the mRNA expression determining step is carried out “using a technique”. Claim 7 recites the further step of “running genetic testing”. Nevertheless, the determining (i.e., measurement) steps do not employ any particular assay that integrates it into a practical application. Rather, the measurement of the mRNA expression levels amounts to reliance upon generic methods for necessary data gathering activity in order to implement the abstract ideas, which constitute selection, performing mathematical formulas and comparison.
The mental step of comparing biomarker levels is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). Thus, the judicial exception is not integrated into a practical application because the generic assay steps are merely data gathering necessary for performing the mental steps. In contrast, see claims 5, 6 and 19, which require production of a fertilized oocyte or fertilization, which necessitates the active step of exposing the oocyte to sperm, and therefore applying a particular treatment.
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The harvesting of oocytes and measurement of genes was well-understood, routine and conventional in the art. For instance, Blaha et al. (Reproductive Biology and Endocrinology, 2015; 13: 113—on IDS submitted 03/08/2019) describe how to culture cumulus-oocyte complexes and to measure genes such as AREG (see pages 3-5 under “Culture of cumulus-oocyte complexes in vitro”, “Microarray” and “Quantitative real-time PCR”. Similarly, Hamel et al. (Human Reproduction Vol.23, No.5 pp. 1118–1127, 2008—on IDS submitted 03/08/2019) disclose how to harvest oocytes and measure HSD3B1 mRNA expression levels in the surrounding cumulus cells (see experimental methods at pages 1119-1121). In summary, the harvesting and measurement steps are not sufficient to transform the claims because they are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
For the reasons outlined above with respect to Steps 2A (prongs one and two) and 2B, the judicial exceptions of comparing gene expression levels in order to select (an) oocyte(s) and performing mathematical calculations to aid in comparison and selection is not integrated into a practical application and the claims do not recite patent-eligible subject matter. 

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification is enabling for methods for selecting an oocyte for fertilization comprising:
harvesting a cumulus cell mass from each of at least two cumulus-oocyte complexes or alternatively an oocyte from a cumulus oocyte complex;
measuring via quantitative RT-PCR mRNA expression for either amphiregulin (AREG) or Hydroxy-delta-5-steroid dehydrogenase, 3 beta- and steroid delta-isomerase 1, Homo sapiens Hydroxy-delta-5-steroid dehydrogenase, 3 beta- and steroid delta-isomerase 1 (HSD3B1), or both from the at least two cumulus cells masses or cumulus cell mass;
comparing AREG mRNA expression or HSD3B1 mRNA expression or both for each of at least two cumulus cell masses to a control or a population value; and
selecting the corresponding oocyte associated with the cumulus cell mass having a lower mRNA expression of AREG and/or HSD3B.

The specification does not, however, reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1-7 and 17-19 are broad with respect to the genes (mRNA) that is measured in the cumulus cells. Further, claims 1-9 and 17-19 are broad with respect to whether mRNA expression levels are increased or decreased compared to a control. Finally, the claims are broad with respect to what steps are necessary to carry out the claimed invention. Specifically, the recitation of “based at least in part on” in the independent claims indicates that the selection method may be carried out only in part based on the recited methods. The instant specification discloses the measurement of CYP11A1, CYP19A1, HSD3B1, IGFBP5, PAPPA, PGR, PGRMC1, ING1, LHCGR, and STARD1 genes (see p. 17, paragraph [0054]). Regarding ploidy status, the instant specification teaches “lower HSD3B1 mRNA levels were significantly associated with euploid embryos” (see p. 17, paragraph [0054]). Regarding live birth outcomes, the instant specification teaches that “AREG mRNA levels were significantly decreased in CC [cumulus cells] from oocytes that resulted in live births (n = 8 from 8 patients) compared to no pregnancy group” (see pages 17-18, paragraph [0056]). The post-filing date art of Kordus et al. (J Assist Reprod Genet (2019) 36:1457-1469) confirms Applicant’s results. The instant specification does not provide enablement for measuring mRNA expression of any of the disclosed genes in cumulus cells in order to select oocytes for fertilization, rather, just a selected few. Further, the instant specification does not provide enablement for either or both the increase and or decrease in mRNA expression of any gene to select oocytes for fertilization. Finally, the specification does not set forth the unrecited step necessary to make the selection. In summary, the evidence set forth in the instant application is not commensurate in scope with breadth of the claims.
In addition, the art does not teach or suggest that any genes would be capable of being used in a method of selecting oocytes for fertilization. For instance, see Green et al. (Fertility and Sterility, 2018; 109: 460-466—on IDS submitted 03/08/2019), who compared a “total of 132 genes” from “sibling embryos with different clinical outcomes [birth vs. no birth] in a paired analysis” within the same patients (intra-patient comparison), and found that “none remained significantly differentially expressed” (see p. 460, right column; also p. 463, right column under “RESULTS”). In contrast, Wathlet et al. (PLoS ONE 8(4): e54226. doi:10.1371/journal.pone.0054226—on the IDS filed 03/08/2019) disclosed an inter-patient analysis of a number of genes in cumulus cells, but found only EFNB2, CAMK1D and GSR were differentially expressed (up-regulated) in pregnancies vs. non-pregnancies (see p. 5, Figure 2). The intra-patient results were more complicated, with none of the genes alone predictive of oocyte success, though allowing for oocyte ranking with some success (see abstract; p. 9, left column of Wathlet and colleagues). These results underscore the complexity of the claimed methods.
Due to the large quantity of experimentation necessary to determine all of the genes that could be used in oocyte selection as well as unrecited steps necessary to make the selections, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex nature of the invention, and the breadth of the claims which fail to recite which mRNAs can be used to carry out the claimed methods, whether they are up- or down-regulated and what additional steps are required to carry out the claimed methods (“based at least in part”), undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description
Claims 1-13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The recitation of “based at least in part on” in the independent claims indicates that the selection method may be carried out only in part based on the recited methods, and that there may be other method steps necessary to select the oocyte(s). To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In order to carry out the claimed methods, the instant specification discloses the step of measuring HSD3B1, wherein “lower HSD3B1 mRNA levels were significantly associated with euploid embryos” (see p. 17, paragraph [0054]). In addition, the instant specification teaches that “AREG mRNA levels were significantly decreased in CC [cumulus cells] from oocytes that resulted in live births (n = 8 from 8 patients) compared to no pregnancy group” (see pages 17-18, paragraph [0056]). In the instant case, the specification discloses two steps necessary for carrying out the claimed invention. There is no disclosure of additional steps that may be used to carry out the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of unrecited steps that can be used to make the oocyte selections.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the steps set forth at pages 17-18 of the instant specification, the skilled artisan cannot envision the full scope of the encompassed method, and therefore conception is not achieved until reduction to practice has occurred. Therefore, only the method steps disclosed at pages 17-18, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102 - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 17 and 18 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Latham et al. (WO2012/109326).
Teachings of the Prior Art and How it is Anticipatory
Latham et al. teach a method for evaluating the quality of a mammalian oocyte comprising: (a) determining by qRT-PCR the expression level of at least one marker gene comprising ACPP, AQPl1, CCDC126, CLU, CYP11A1, CYP19A1, EGR3, FN1, FOSL2, GMNN, HRAS, HSD3B2, HSD17B1, HSD11B2, HSDL1, IGF1, IGFBP4, IGFBP5, IRS1, KCNK3, KLF6, NEK6, SMAD7 and STC1 in a sample derived from a cumulus cell associated with the oocyte and (b) comparing the expression level of said marker gene in the test sample with the expression level in a control, wherein detecting differential expression of the sample and the control marker gene is indicative of the quality of the oocyte (see claim 1; p. 28, paragraph [0083]). Since Latham et al. teach measurement of CYP11A1, CYP19A1 and HSD3B2, there is overlap in the genes assayed (see the rejection under 35 USC 112(b) regarding “HSD3B2”. Latham et al. contemplate measuring expression levels in “any 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or 13 of the aforementioned marker genes”, thus explicitly encompassing the measurement of more than one gene. In addition, Latham et al. teach selecting oocytes based upon a probability (see claims 7, 29, 32; p. 5, paragraphs [0015]-[0016]; p. 34, paragraph [00103]; p. 36, paragraph [00108]; p. 37, paragraphs [00109-[00110]; p. 38, paragraph [00113]; p. 59, paragraph [00150]). 
Latham et al. also disclose a method for selecting a mammalian oocyte from a plurality of candidate oocytes for preservation or implantation by determining the expression levels of one or more of the aforementioned 24 genes, comparing the marker gene(s) expression levels in the plurality of samples and selecting for preservation or implantation a candidate oocyte indicative of a higher probability of oocyte quality (see paragraph [0015]; claim 29). Thus, Latham et al. disclose an embodiment in which “a plurality of oocytes from an individual”, as well as a group of individuals, are grouped and screened in a single assay (see p. 38, paragraph [00113]; emphasis added by examiner). In addition, Latham et al. disclose that the qRT-PCR instrumentation platform would calculate “relative change in oocyte quality from controls or between oocytes in a population from an individual patient based on automated calculations using marker expression values and odds ratios for each marker assayed” (see p. 48, paragraph [00128]). See also Latham et al. (p. 36, paragraph [00108]; emphasis added by examiner):
This allows oocytes in a group to be compared to each other in order to select the oocyte(s) of highest relative quality. This also allows comparison of oocytes to a reference sample of known quality in order to judge the quality of the oocytes. In either case, the oocyte quality demonstration provides a probability of the oocyte possessing a desired development potential.

Either carrying out the assays on an intra-patient basis, namely performing the assays on plurality of oocytes collected from a single individual as well as an inter-patient basis, namely comparing oocytes collected from an individual to a control threshold, flows from the aforementioned passages.
Regarding controls, Latham et al. disclose that a control may be derived from cumulus cells from a mammalian oocyte of known quality (p. 4, paragraph [0014]; claim 2). Latham et al. also disclose that a kit for the claimed method
May contain a control cDNA mixture to serve as a positive control, a control cDNA library for confirming detection and signal intensities within acceptable parameters”. A kit may yet further optionally contain control cDNA libraries representing cumulus cells from high and low quality oocytes, or synthetic mixtures and amounts of marker and control cDNAs that mimic the molar amounts of targets in such libraries. (p. 47, paragraph [00126]).

It flows from this passage that controls may also be derived from cumulus cells derived from a population of oocytes and therefore can be reasonably construed as a “population value”.

How the Prior Art Renders the Claims Obvious
Regarding the scope and contents of the prior art, see the preceding paragraphs, which outline the teachings of Latham and colleagues, hereby incorporated. In the instant case, Latham et al. disclose all the limitations of the claims with the exception of some explicit steps or properties. First, Latham et al. do not explicitly teach harvesting two or more cumulus cell masses from an individual, and performing an intra-patient analysis, nevertheless, this is strongly implied by the teachings of Latham and colleagues. The selection of a mammalian oocyte from a plurality of candidate oocytes wherein the marker gene(s) expression is indicative of a higher probability of oocyte quality in the selected oocyte when compared to the plurality of candidate oocytes (see paragraph [0015]; claim 29) strongly suggests the collection of a plurality of oocytes from a single individual in order to select the fittest oocyte as is set forth in claims 1 and its dependents (selecting oocytes on an intra-patient basis).
It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Latham et al. to carry out intra-patient oocyte selection because they teach that a high-quality oocyte “is more likely to undergo successful fertilization and term development than a lower quality oocyte” (see p. 20, paragraph [0055] of Latham and colleagues). The person of ordinary skill in the art would have been motivated to employ an intra-patient evaluation and selection of oocytes in order to carry out the goal of successful fertilization. In vitro fertilization is an expensive and time-consuming procedure, and any technique capable of increasing success would save both money and time. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Latham et al. disclose that the qRT-PCR instrumentation platform would calculate “relative change in oocyte quality from controls or between oocytes in a population from an individual patient based on automated calculations using marker expression values and odds ratios for each marker assayed” (see p. 48, paragraph [00128]). 
Second, Latham et al. do not explicitly teach a “population value” as set forth in claim 17. Nevertheless, Latham et al. disclose that a kit for the claimed method contains control cDNA libraries representing cumulus cells from high- and low-quality oocytes (p. 47, paragraph [00126]), which strongly suggests that controls may also be derived from cumulus cells derived from a population of oocytes of known quality and therefore can be reasonably construed as a “population value”. Finally, Latham et al. also teach that the disclosed methods are useful “for purposes of fertilization”, thus it flows therefrom that the oocytes deemed to be of high quality and selected for fertilization actually undergo fertilization as recited in instant claim 5 (see p. 21, paragraph [0060]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Latham and colleagues by comparing marker gene levels of oocytes to a population value because a threshold value against which a test case can be compared to is a hallmark of diagnostic and prognostic assays. The person of ordinary skill in the art would have been motivated to compare threshold values because in vitro fertilization is an expensive and time-consuming procedure, and any technique capable of increasing success would save both money and time.  As with above, the person of ordinary skill in the art could have reasonably expected success because Latham et al. disclose that the qRT-PCR instrumentation platform would calculate “relative change in oocyte quality from controls or between oocytes in a population from an individual patient based on automated calculations using marker expression values and odds ratios for each marker assayed” (see p. 48, paragraph [00128]).
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamel et al. (Human Reproduction Vol.23, No.5 pp. 1118–1127, 2008—on IDS submitted 03/08/2019) teach that “[f]ollicular cells (FCs) obtained during oocyte recovery in regular IVF cycles can be divided into two subpopulations, the cumulus cells and the mural granulosa cells” (see p. 1118, right column, 1st full paragraph). In their study, Hamel and colleagues found that HSD3B1 mRNA was expressed at higher levels in granulosa cells (see p. 1124, Figure 2). This is similarly true of the related WO2008/031226 document. Smith et al. (WO 2014/125129—on IDS filed—03/08/2019) teach (paragraph bridging pages 57-58):
In the one-parametric analysis (paired t-test) between CC of oocytes resulting in a pregnancy or a delayed embryo growth (n=8), we studied 7 genes and found a consistent upregulation in 4 of the 7 genes (Table 10). CAMKlD exon 1 and NCOA7 were upregulated in 88% of the cases, while CAMKlD exon 9 and SASHl were upregulated in 75% of the patients. However, no significant differences were reached (paired t-test p-values ranged from 0.14 to 0.24), because of the large inter-patient variance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649